STEPHENSON, Justice.
Martin was tried by a Jefferson Circuit Court jury which convicted on all four counts of the indictment and imposed sentences of ten years for burglary; life without parole for rape; twenty-one years for malicious stabbing and wounding; and life for armed robbery.
Martin appeals only the penalty of life without parole imposed by the conviction for rape. He asserts that the provisions of KRS 435.090 insofar as it authorizes a penalty of life without parole is cruel and unusual punishment and contrary to the Eighth Amendment of the United States Constitution and Section Seventeen of the Kentucky Constitution.
At the time of the commission of the offense Martin was twenty-four years of age. We are of the opinion that the penalty provision is valid. Workman v. Commonwealth, Ky., 429 S.W.2d 374, 33 A.L.R. 3d 326 (1968).
The judgment is affirmed.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.